Citation Nr: 1746251	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected chronic episodic vertigo (vertigo).

2.  Entitlement to a rating in excess of 10 percent for service-connected sinusitis with headaches, to include entitlement to a separate compensable rating for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from July 1977 to December 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.

In January 2017, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The Veteran's vertigo results in dizziness and occasional staggering.

2.  The Veteran's sinusitis with headaches has not resulted in non-incapacitating or incapacitating episodes.  

3.  The Veteran's headache symptomatology is considered to be part of the sinusitis with headaches for which she is already rated, and does not constitute an independently ratable condition.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for vertigo have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2016).

2.  The criteria for a rating in excess of 10 percent rating for sinusitis with headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2016).

3.  The criteria for a separate compensable rating for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, Diagnostic Codes 6510, 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in March 2016.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's headaches and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor her representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Vertigo

In August 2009, the Veteran filed an increased rating claim for her vertigo, which was denied by a March 2010 rating decision.

The Veteran's vertigo is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6204.  A 10 percent rating is warranted for vertigo that results in occasional dizziness.  A 30 percent rating, the maximum rating, is warranted for dizziness and occasional staggering.

The Veteran's medical records show that she reported dizziness resulting in her being off balance with nausea and vomiting in October 2012, April 2016, and June 2016.

In August 2009, the Veteran was afforded a VA examination.  She reported having vertigo about twice a month that lasted from one day to two weeks.  She reported having a tendency to fall.

In September 2009, the Veteran was afforded a VA examination.  She reported episodic spinning and balance problems at least two times per month lasting anywhere from a few hours up to two weeks.

In February 2010, the Veteran was afforded a VA examination.  She reported having vertigo attacks about two to three times per week that last an hour up to two weeks.  She reported difficulty walking and instability during the attacks of vertigo.  The examiner reported that the Veteran's vertigo had increased in severity.

At the March 2016 hearing, the Veteran credibly testified that she had daily episodes of severe vertigo and that medications did not help.

In March 2017, the Veteran was afforded a VA examination.  She reported a worsening of her condition, noting that her episodes of vertigo could last for days at a time.  The examiner wrote that the Veteran had episodes of vertigo more than once per week that lasted more than 24 hours.

In July 2017, the Veteran reported that she gets completely incapacitated at times to the point of stumbling.

Lay testimony is competent to establish the presence of observable symptomatology, such as the frequency and effects of her vertigo.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has credibly reported on multiple occasions that her vertigo resulted in dizziness resulting in instability.

As such, a 30 percent rating for her vertigo is granted.

Sinusitis with Headaches

In August 2009, the Veteran filed an increased rating claim for her sinusitis with headaches, which was denied by March 2010 and October 2011 rating decisions.  She asserts that she is entitled to a higher rating.  At the hearing, she testified that she experienced flare-ups approximately six to eight times per year and missed about four or five days of work during the previous year.  In July 2017, the Veteran reported that she was put on a regiment of antibiotics for 30 days to see if her sinuses would clear up, with the thought that if the medication did not work that further surgery might be necessary.

The Veteran's sinusitis with headaches is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6510.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis that require prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness and purulent discharge or crusting after repeated surgeries.

While the Veteran's treatment records show that she treats for her sinusitis with headaches, the medical records fail to establish that a higher disability rating is warranted as they do not show that her sinusitis with headaches result in non-incapacitating or incapacitating episodes.

In August 2009, the Veteran was afforded a VA examination.  She reported having headaches, facial pain, and some postnasal drainage.  On examination, she had no discharge or crusting.

In October 2011, the Veteran was afforded a VA examination.  She reported having sinus infections two to three times per year and flare-ups several times per year.  She reported being prescribed antibiotics for care during flare-ups.  The examiner indicated that the Veteran did not have non-incapacitating or incapacitating episodes of sinusitis during the previous 12 months.  The examiner reported that the Veteran had a normal physical examination and there was no objective evidence to sustain a diagnosis of chronic sinusitis as objective medical findings confirmed her sinusitis resolved without changes of chronicity.

In March 2017, the Veteran was afforded a VA examination.  She reported that her sinusitis with headaches has remained stable.  She reported getting headaches and sinus infections several times per year.  The examiner indicated that the Veteran did not have non-incapacitating or incapacitating episodes of sinusitis during the previous 12 months.  Sinus x-rays showed chronic right maxillary sinusitis with almost complete opacification of the right maxillary sinus, otherwise normal findings.  The examiner reported that there was no change in the Veteran's diagnosis and that her sinusitis was inactive.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's sinusitis with headaches undoubtedly causes impairment as is suggested by the 10 percent rating that is assigned.  However, the record contains no evidence showing that her sinusitis with headaches rises to the level of assignment of a rating in excess of 10 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any sinusitis with headache symptoms which would merit a higher schedular rating.  The Veteran reported that her sinusitis with headaches resulted in her missing four of five work days during the previous year, as would be expected based on a disability rated at 10 percent.  The claims files fails to establish that the Veteran sinusitis with headaches results in non-incapacitating or incapacitating episodes of sufficient frequency or duration as to warrant a higher rating.

Accordingly, the criteria for a rating in excess of 10 percent for the Veteran's sinusitis with headaches have not been met, and the Veteran's claim is denied.

Separate Compensable Rating for Headaches

The Veteran is also seeking a separate compensable rating for a headache disability. 

The Veteran's STRs show that she was treated for a headache in April 1984.  In April 1992, she reported having headaches off and on.  However, at later physical examinations in March 1989 and February 1994, she had normal head and neurological findings and voiced no complaints of headaches.

In August 1996, the Veteran was granted service connection for sinusitis with headaches.

In February 2017, the Veteran was afforded a VA examination.  She reported that she was not medically managed by a physician for her headaches.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran's medical records fail to specifically diagnose a cause for her headaches.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of headache pain.

The Board accepts the Veteran's reports that she has headaches.  However, the evidence of record fails to establish a separate rating for headaches is warranted.  As discussed above, her headaches are already considered part of her sinusitis with headaches rating.  38 C.F.R. § 4.97, Diagnostic Code 6510.  In fact, symptoms such as pain and headaches are a requirement for a compensable rating.  The February 2017 VA examiner reported that the Veteran's medical records fail to specifically diagnose a cause for her headaches.  Alternatively, even if she was granted service connection for a headache disability, according to the findings of the February 2017 VA examiner, her headaches would be rated at a noncompensable level.

Accordingly, the Veteran's headache symptoms are taken into considerations in the assignment of the Veteran's disability rating for sinusitis with headaches.  As such, the Veteran's claim for a separate compensable rating for a headache disability is denied.


ORDER

A 30 percent rating for vertigo is granted, subject to the laws and regulations governing the award of monetary benefits.


A rating in excess of 10 percent for sinusitis with headaches, to include entitlement to a separate compensable rating for headaches, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


